Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/28/2020 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection.

Claim Objections
Claim 9 is objected to because “comprises an an array of bendable speakers” should be –comprises an array of bendable speakers -. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 

Claim 8 recites “wherein the one or more speakers are attached using magnets.” However, this appears to be a separate and distinct embodiment from that which has been incorporated into claim 1. Namely, “to attach to one or more of the openings in the internal hood configured for air flow.” 

Claim 11 recites the limitation "located in the gap between the external hood and the internal hood near the top.”  There is insufficient antecedent basis for “the top” in the claim. It is presumed that “the top” refers to a top of either or both of the external and internal hood.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the 

Claims 1, 6, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over McCart (US 2370359 A), hereinafter McCart, in view of Catania (US 3350791 A), hereinafter Catania, and further in view of Ramsay (US 20100284389 A1), hereinafter Ramsay.

Regarding claims 1, 6, and 7, McCart discloses an apparatus comprising: 
an internal hood wherein the internal hood comprises a surface that is convex thereby forming a second open enclosure and wherein the internal hood has a second diameter (Element 1); 
one or more speakers wherein each of the one or more speakers have a front surface and a back surface (“the receiver or ear piece 12 of a radio or phonograph” column 2, line 28), wherein the back surface is opposite the front surface, and wherein the back surface is configured to attach to the internal hood (“screws 11” column 2, line 23) and the front surface extends within the second open enclosure of the internal hood and is directed toward the second open enclosure (Figure 1); and 
a wireless receiver operatively connected to the one or more speakers and configured to receive content wirelessly and transmit content to the one or more speakers (“outlet 15 or other suitable source of the desired entertainment” column 2, line 41. This may be a “radio” which is a receiver of wireless radio signals).

    PNG
    media_image1.png
    565
    509
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    397
    391
    media_image2.png
    Greyscale


an external hood wherein the external hood comprises a surface that is convex thereby forming a first open enclosure and wherein the external hood has a first diameter; 
wherein the internal hood has a second diameter that is smaller than the first diameter, wherein at least a portion of the internal hood is positioned inside the external hood thereby forming a gap between the external hood and the internal hood, wherein the internal hood includes a plurality of openings through the surface of the internal hood configured for air flow; 
wherein the one or more speakers are wireless speakers, wherein the back surface is configured to attach to one or more of the openings in the internal hood configured for air flow, wherein the one or more wireless speakers are detachable without disassembling the external hood and internal hood;  
wherein the wireless receiver is configured to transmit content wirelessly to the one or more wireless speakers;
wherein a portion of the one or more speakers is configured to be inserted into one or more of the openings in the internal hood configured for air flow; or 
a plurality of plugs inserted into one or more of the openings in the internal hood configured for air flow where the speaker is installed.

However, Catania teaches:
an external hood wherein the external hood comprises a surface that is convex thereby forming a first open enclosure and wherein the external hood has a first diameter (“an outer imperforate wall or shell 14” column 2, line 16); 
wherein the internal hood (“an inner wall or liner 16” column 2, line 17) has a second diameter that is smaller than the first diameter, wherein at least a portion of the internal hood is positioned inside the external hood thereby forming a gap between the external hood and the internal hood (Figure 3), wherein the internal hood includes a plurality of openings through the surface of the internal hood configured for air flow (“a multiplicity of air passing and circulating orifices or ports 18” column 2, line 18); 
wherein the back surface is configured to attach to one or more of the openings in the internal hood configured for air flow, wherein the one or more accessories are detachable without disassembling 
wherein a portion of the one or more accessories is configured to be inserted into one or more of the openings in the internal hood configured for air flow (“fingers 44 and 52… terminal end portions can be removably plugged and anchored in a selected one of the air ports 18” column 2, line 61); and 
a plurality of plugs inserted into one or more of the openings in the internal hood configured for air flow where the accessory is installed (“fingers 44 and 52… terminal end portions can be removably plugged and anchored in a selected one of the air ports 18” column 2, line 61).

    PNG
    media_image3.png
    578
    686
    media_image3.png
    Greyscale

In view of Catania’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include:

wherein the internal hood has a second diameter that is smaller than the first diameter, wherein at least a portion of the internal hood is positioned inside the external hood thereby forming a gap between the external hood and the internal hood, wherein the internal hood includes a plurality of openings through the surface of the internal hood configured for air flow; 
wherein the back surface is configured to attach to one or more of the openings in the internal hood configured for air flow, wherein the one or more accessories are detachable without disassembling the external hood and internal hood;
wherein a portion of the one or more accessories is configured to be inserted into one or more of the openings in the internal hood configured for air flow; and 
a plurality of plugs inserted into one or more of the openings in the internal hood configured for air flow where the accessory is installed as is taught in Catania, in the apparatus disclosed by McCart.
One would have been motivated to include:
an external hood wherein the external hood comprises a surface that is convex thereby forming a first open enclosure and wherein the external hood has a first diameter; 
wherein the internal hood has a second diameter that is smaller than the first diameter, wherein at least a portion of the internal hood is positioned inside the external hood thereby forming a gap between the external hood and the internal hood, wherein the internal hood includes a plurality of openings through the surface of the internal hood configured for air flow; 
wherein the back surface is configured to attach to one or more of the openings in the internal hood configured for air flow, wherein the one or more accessories are detachable without disassembling the external hood and internal hood;
wherein a portion of the one or more accessories is configured to be inserted into one or more of the openings in the internal hood configured for air flow; and 
a plurality of plugs inserted into one or more of the openings in the internal hood configured for air flow where the accessory is installed because the external and internal hood arrangement allows a chamber for surrounding a head and supplying drying air all about the head. Therefore, including the 

McCart, as modified by Catania, does not disclose: 
wherein the one or more speakers are wireless speakers; or  
wherein the wireless receiver is configured to transmit content wirelessly to the one or more wireless speakers.

However, Ramsay teaches:
wherein the one or more speakers are wireless speakers (202 and 230-233); and 
wherein the wireless receiver is configured to transmit content wirelessly to the one or more wireless speakers (Figure 2B shows a master speaker which receives content wirelessly and transmits content wirelessly to other speakers).

    PNG
    media_image4.png
    795
    523
    media_image4.png
    Greyscale

In view of Ramsay’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include: 

wherein the wireless receiver is configured to transmit content wirelessly to the one or more wireless speakers as is taught in Ramsay, in the apparatus disclosed by McCart.
One would have been motivated to include: 
wherein the one or more speakers are wireless speakers (202 and 230-233); and 
wherein the wireless receiver is configured to transmit content wirelessly to the one or more wireless speakers because Ramsay states “Generally speaking, a wireless speaker group is defined for a set of wireless speakers that are, in practical terms, intended to operate as a collective. Common examples include stereo pairs, or multi channel surround sound arrangements” in paragraph [0066]. Therefore, including the wireless speakers of Ramsay will enable operation as a collective. Furthermore, the speakers of Ramsay are capable of receiving content from a portable electronic device which will enable a user to select from a larger collection of content than a conventional radio.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over McCart, in view of Catania, in view of Ramsay, and further in view of Palmer (US 20120204467 A1), hereinafter Palmer.

Regarding claim 8, McCart, as modified by Catania and Ramsay, discloses the apparatus of claim 1. 

McCart, as modified by Catania and Ramsay, does not disclose wherein the one or more speakers are attached using magnets.

However, Palmer teaches wherein the one or more speakers are attached using magnets ("speaker housing 110 may be coupled... in alternative ways as well, including by the use of welding, screws, bolts, glue, magnets, brackets, wire, etc").

.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over McCart, in view of Catania, in view of Ramsay, and further in view of Karkkainen (US 20140341420 A1), hereinafter Karkkainen.

Regarding claim 9, McCart discloses an apparatus comprising: 
an internal hood wherein the internal hood comprises a surface that is convex thereby forming a second open enclosure and wherein the internal hood has a second diameter (Element 1); 
one or more speakers wherein each of the one or more speakers have a front surface and a back surface (“the receiver or ear piece 12 of a radio or phonograph” column 2, line 28), wherein the back surface is opposite the front surface, and wherein the back surface is configured to attach to the internal hood (“screws 11” column 2, line 23) and the front surface extends within the second open enclosure of the internal hood and is directed toward the second open enclosure (Figure 1); and 
a wireless receiver operatively connected to the one or more speakers and configured to receive content wirelessly and transmit content to the one or more speakers (“outlet 15 or other suitable source of the desired entertainment” column 2, line 41. This may be a “radio” which is a receiver of wireless radio signals).

McCart does not disclose:
an external hood wherein the external hood comprises a surface that is convex thereby forming a first open enclosure and wherein the external hood has a first diameter; 

wherein each of the one or more speakers comprises an array of bendable speakers to create a planar speaker that is bendable;
wherein the one or more speakers are wireless speakers, wherein the back surface is configured to attach to one or more of the openings in the internal hood configured for air flow, wherein the one or more wireless speakers are detachable without disassembling the external hood and internal hood;  
wherein the wireless receiver is configured to transmit content wirelessly to the one or more wireless speakers;
wherein a portion of the one or more speakers is configured to be inserted into one or more of the openings in the internal hood configured for air flow; or 
a plurality of plugs inserted into one or more of the openings in the internal hood configured for air flow where the speaker is installed.

However, Catania teaches:
an external hood wherein the external hood comprises a surface that is convex thereby forming a first open enclosure and wherein the external hood has a first diameter (“an outer imperforate wall or shell 14” column 2, line 16); 
wherein the internal hood (“an inner wall or liner 16” column 2, line 17) has a second diameter that is smaller than the first diameter, wherein at least a portion of the internal hood is positioned inside the external hood thereby forming a gap between the external hood and the internal hood (Figure 3), wherein the internal hood includes a plurality of openings through the surface of the internal hood configured for air flow (“a multiplicity of air passing and circulating orifices or ports 18” column 2, line 18); 
wherein the back surface is configured to attach to one or more of the openings in the internal hood configured for air flow, wherein the one or more accessories are detachable without disassembling 
wherein a portion of the one or more accessories is configured to be inserted into one or more of the openings in the internal hood configured for air flow (“fingers 44 and 52… terminal end portions can be removably plugged and anchored in a selected one of the air ports 18” column 2, line 61); and 
a plurality of plugs inserted into one or more of the openings in the internal hood configured for air flow where the accessory is installed (“fingers 44 and 52… terminal end portions can be removably plugged and anchored in a selected one of the air ports 18” column 2, line 61).

In view of Catania’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include:
an external hood wherein the external hood comprises a surface that is convex thereby forming a first open enclosure and wherein the external hood has a first diameter; 
wherein the internal hood has a second diameter that is smaller than the first diameter, wherein at least a portion of the internal hood is positioned inside the external hood thereby forming a gap between the external hood and the internal hood, wherein the internal hood includes a plurality of openings through the surface of the internal hood configured for air flow; 
wherein the back surface is configured to attach to one or more of the openings in the internal hood configured for air flow, wherein the one or more accessories are detachable without disassembling the external hood and internal hood;
wherein a portion of the one or more accessories is configured to be inserted into one or more of the openings in the internal hood configured for air flow; and 
a plurality of plugs inserted into one or more of the openings in the internal hood configured for air flow where the accessory is installed as is taught in Catania, in the apparatus disclosed by McCart.
One would have been motivated to include:
an external hood wherein the external hood comprises a surface that is convex thereby forming a first open enclosure and wherein the external hood has a first diameter; 

wherein the back surface is configured to attach to one or more of the openings in the internal hood configured for air flow, wherein the one or more accessories are detachable without disassembling the external hood and internal hood;
wherein a portion of the one or more accessories is configured to be inserted into one or more of the openings in the internal hood configured for air flow; and 
a plurality of plugs inserted into one or more of the openings in the internal hood configured for air flow where the accessory is installed because the external and internal hood arrangement allows a chamber for surrounding a head and supplying drying air all about the head. Therefore, including the internal and external hoods of Catania will improve distribution of the drying air. Furthermore, Catania states the accessory terminal end portions can be removably plugged and anchored. Therefore, including the accessory attachment scheme of Catania will simplify disassembly.

McCart, as modified by Catania, does not disclose: 
wherein each of the one or more speakers comprises an array of bendable speakers to create a planar speaker that is bendable;
wherein the one or more speakers are wireless speakers; or  
wherein the wireless receiver is configured to transmit content wirelessly to the one or more wireless speakers.

However, Ramsay teaches:
wherein the one or more speakers are wireless speakers (202 and 230-233); and 
wherein the wireless receiver is configured to transmit content wirelessly to the one or more wireless speakers (Figure 2B shows a master speaker which receives content wirelessly and transmits content wirelessly to other speakers).

In view of Ramsay’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include: 
wherein the one or more speakers are wireless speakers; and 
wherein the wireless receiver is configured to transmit content wirelessly to the one or more wireless speakers as is taught in Ramsay, in the apparatus disclosed by McCart.
One would have been motivated to include: 
wherein the one or more speakers are wireless speakers (202 and 230-233); and 
wherein the wireless receiver is configured to transmit content wirelessly to the one or more wireless speakers because Ramsay states “Generally speaking, a wireless speaker group is defined for a set of wireless speakers that are, in practical terms, intended to operate as a collective. Common examples include stereo pairs, or multi channel surround sound arrangements” in paragraph [0066]. Therefore, including the wireless speakers of Ramsay will enable operation as a collective. Furthermore, the speakers of Ramsay are capable of receiving content from a portable electronic device which will enable a user to select from a larger collection content than a conventional radio.

McCart, as modified by Catania and Sato, does not disclose wherein each of the one or more speakers comprises an array of bendable speakers to create a planar speaker that is bendable.

However, Karkkainen teaches wherein each of the one or more speakers comprises an array of bendable smaller speakers to create a planar speaker that is bendable ("With respect to FIG. 10 an example top view of the array configuration is shown wherein each transducer 801 (speaker) is located within a web of flexible polymer 901 which surrounds the transducer and further is coupled to the neighbouring or adjacent polymer portions surrounding an associated transducer" paragraph [0087]).

    PNG
    media_image5.png
    265
    272
    media_image5.png
    Greyscale

In view of Karkkainen’s teachings, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to include wherein each of the one or more speakers comprises an array of bendable smaller speakers to create a planar speaker that is bendable as is taught in Karkkainen, in the apparatus as presently modified.
One would have been motivated to include wherein each of the one or more speakers comprises an array of bendable smaller speakers to create a planar speaker that is bendable because Karkkainen states "The flexible substrate material may be configured to be able to… bent inwards so to shorten the audio focal point" and "The loundness of the integrated speakers is important especially in environments where the ambient noise levels are high." Therefore, including an array of speakers will enhance the sound heard by the user in the high noise level environment of a hair dryer.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Golberg (US 2966550 A), hereinafter Golberg, in view of Ramsay, and further in view of Basile (GB 502156 A), hereinafter Basile.

Regarding claim 11, Golberg discloses an apparatus comprising: 
an external hood wherein the external hood comprises a surface that is convex thereby forming a first open enclosure and wherein the external hood has a first diameter (“an outer shell 50” column 4, line 9); 

one or more speakers wherein each of the one or more wireless is located in the gap between the external hood and the internal hood (“a speaker unit, generally indicated by the reference numeral 19” column 3, line 5); and 
a wireless receiver operatively connected to the one or more speakers and configured to receive content wirelessly and transmit content to the one or more speakers (“the sound signals may originate from an FM receiver” column 1, line 44).

    PNG
    media_image6.png
    300
    661
    media_image6.png
    Greyscale

Golberg does not disclose: 
wherein the one or more speakers are wireless speakers located near the top; and 
wherein the wireless receiver is configured to transmit content wirelessly to the one or more wireless speakers wherein the wireless receiver is integrated into one or more of the one or more wireless speakers.


wherein the one or more speakers are wireless speakers (202 and 230-233); and 
wherein the wireless receiver is configured to transmit content wirelessly to the one or more wireless speakers wherein the wireless receiver is integrated into one or more of the one or more wireless speakers (Figure 2B shows a master speaker which receives content wirelessly and transmits content wirelessly to other speakers).

In view of Ramsay’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include: 
wherein the one or more speakers are wireless speakers; and 
wherein the wireless receiver is configured to transmit content wirelessly to the one or more wireless speakers wherein the wireless receiver is integrated into one or more of the one or more wireless speakersas is taught in Ramsay, in the apparatus disclosed by Golberg.
One would have been motivated to include: 
wherein the one or more speakers are wireless speakers (202 and 230-233); and 
wherein the wireless receiver is configured to transmit content wirelessly to the one or more wireless speakers wherein the wireless receiver is integrated into one or more of the one or more wireless speakers because Ramsay states “Generally speaking, a wireless speaker group is defined for a set of wireless speakers that are, in practical terms, intended to operate as a collective. Common examples include stereo pairs, or multi channel surround sound arrangements” in paragraph [0066]. Therefore, including the wireless speakers of Ramsay will enable operation as a collective. Furthermore, the speakers of Ramsay are capable of receiving content from a portable electronic device which will enable a user to select from a larger collection content than a conventional radio.

Golberg, as modified by Ramsay, does not disclose wherein the one or more speakers are located near the top.
However, Basile teaches wherein the one or more speakers are located near the top (“In the form of embodiment according to fig. 4, a loudspeaker 10 is arranged at the top of the helmet” page 2, line 62).

    PNG
    media_image7.png
    785
    450
    media_image7.png
    Greyscale

Golberg does not disclose that the one or more speakers are located near the top. However, it is noted that there are a finite number of configurations available to one having ordinary skill in the art for KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Berkman (US 9344787 B2) “Use of Bluetooth technology and other wireless technology can of course eliminate the need for wired connections to transmit audio signals.”
Mouliere (FR 1308483 A) Figure 2

    PNG
    media_image8.png
    559
    583
    media_image8.png
    Greyscale

Brazier (US 20070101604 A1) Figure 1

    PNG
    media_image9.png
    580
    479
    media_image9.png
    Greyscale

Schenkel (DE 202012012537 U1) “Hairdryer hood with built-in sound system… A Sound carrier is integrated in the hair device Speaker internal or external to the device… connected via smartphone Here the speakers are inserted internally or externally or in another module and can be switched on or activated freely programmable. This is the smartphone u. a. as a control unit. (Compound z. B .: W-LAN, Bluetooth, infrared, ect ...)
Kroll (US 20090183383 A1) “Also shown is the optional small speaker 19 to allow the user to listen to the radio through direct FM reception. Alternatively this could be used for producing noise cancellation over the user's ear or with a Bluetooth connection to listen to the television or the user's stereo system. This speaker is also used in conjunction with the microphone 9 for telephone”
Ziegler (US 3513563 A) “The pins are molded integrally as part of the extension member 40 and extend through holes 42 in the inner shell 26 as shown in FIG. 5. A wellknown snap-on clip 43 retains the pivot pins 41 in the holes 42”

    PNG
    media_image10.png
    372
    559
    media_image10.png
    Greyscale

    PNG
    media_image11.png
    130
    105
    media_image11.png
    Greyscale

Wargon (US 20090027566 A1) “An audio visual device in which a flexible sheet carries at least partially interspersed arrays of audio and video elements, the video elements able to display or sense images to act as a display and/or a camera and the audio elements able to reproduce or sense sounds to act as a speaker and/or a microphone”
Ghaffari Toiserkan (US 20170010671 A1) “the speaker 71 is attached to the user-manipulable portion by way of an attachment, for example by one or more screw, plastic snap or other fastener, or by glue or magnets”
Chen (US 20150319556 A1) 

    PNG
    media_image12.png
    508
    496
    media_image12.png
    Greyscale

Hsieh (US 20160098244 A1) 

    PNG
    media_image13.png
    511
    610
    media_image13.png
    Greyscale


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571) 270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LOGAN P JONES/Examiner, Art Unit 3762       

/JORGE A PEREIRO/Primary Examiner, Art Unit 3799